liCIACCIO, J.,
Dissenting with Reasons.
I respectfully dissent. The courts must assume that the legislature does not enact meaningless laws.
La. R.S. 17:1182 has no meaning if it does not protect the rights of teachers who are encouraged to take sabbatical leave.
The action of the School Board in assigning Taube to his former school for one day before transferring him to another school frustrates the intent of the statute and renders it meaningless.
A reasonable interpretation would require the School Board to retain Taube in his old position at the same school for a period equivalent to the sabbatical leave.